Citation Nr: 0012885	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-03 439A	)	DATE
	)
	)


THE ISSUES

1.  Whether a February 27, 1998 Board decision denying the 
reopening of a claim of entitlement to service connection for 
defective hearing contains clear and unmistakable error.

2.  Whether a February 27, 1998 Board decision denying the 
reopening of a claim of entitlement to service connection for 
residuals of malaria contains clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.  In a statement received by the Board of Veterans' 
Appeals (Board) in April 1999, he submitted a claim alleging 
clear and unmistakable error (CUE) in a February 27, 1998 
Board decision, which denied the reopening of the veteran's 
claims of entitlement to service connection for defective 
hearing and residuals of malaria. 


FINDINGS OF FACT

1.  In a decision issued on February 27, 1998, the Board 
denied the reopening of the veteran's claims of entitlement 
to service connection for defective hearing and residuals of 
malaria.

2.  The record does not suggest that any of the correct 
facts, as they were known at that time, were not before the 
Board on February 27, 1998, or that the Board incorrectly 
applied statutory or regulatory provisions extant at that 
time such that the outcome of the claim would have been 
manifestly different but for the error. 


CONCLUSIONS OF LAW

1.  The February 27, 1998 decision, in which the Board denied 
the reopening of the veteran's claim of entitlement to 
service connection for defective hearing, does not contain 
CUE.  38 U.S.C.A. § 7111 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.1400, 20.1403 (1999).

2.  The February 27, 1998 decision, in which the Board denied 
the reopening of the veteran's claim of entitlement to 
service connection for residuals of malaria, does not contain 
CUE.  38 U.S.C.A. § 7111 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.1400, 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the Board's February 
27, 1998 decision denying the reopening of claims of 
entitlement to service connection for defective hearing and 
residuals of malaria is clearly and unmistakably erroneous.  
Under 38 U.S.C.A. § 7111 (West 1991 & Supp. 1999), the Board 
has, for the first time, been granted the authority to revise 
a prior Board decision on the grounds of clear and 
unmistakable error (CUE).  A claim in which review is 
requested under the new statute may be filed at any time 
after the underlying decision is rendered.  Pursuant to 
VAOPGCPREC 1-98 (Jan. 13, 1998), the Board's new authority 
applies to any claim pending on or filed after November 21, 
1997, the date of enactment of the statute.  38 C.F.R. 
§ 20.1400 (1999). 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon the request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a) (1999).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) a failure to fulfill the VA's duty to assist 
the veteran with the development of facts relevant to his or 
her claim; or (3) a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does 
not encompass the otherwise correct application of a statute 
or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).  

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) with regard to the issue of CUE 
in an RO rating decision provide guidance with regard to 
determining whether CUE exists in a Board decision.  The 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  Oppenheimer v. Derwinski, 1 
Vet.App. 370, 372 (1991).  The Court has held that a finding 
that there is error "must be based on the record and the law 
that existed at the time of the prior . . . decision."  
Russell v. Derwinski, 3 Vet.App. 310, 313-14 (1992).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet.App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute CUE.  Thompson 
v. Derwinski, 1 Vet.App. 251, 253 (1991).  Moreover, the 
error must be one that would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet.App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet.App. 40, 
43 (1993). 

In its February 27, 1998 decision, the Board denied the 
veteran's claims of entitlement to service connection for 
defective hearing and residuals of malaria on the basis that 
the veteran had not submitted new and material evidence to 
reopen the claims.  The veteran and his representative argue 
that the Board failed to consider the following key facts in 
deciding the veteran's claims: (1) he served as a radio 
operator during his period of active military service and was 
constantly exposed to loud noise; (2) he contracted and was 
treated for malaria during his tour of duty in West Africa; 
(3) he suffered multiple attacks of malaria, the last of 
which occurred while onboard the "James Parker," a mechant 
marine ship; and (4) he believes that his defective hearing 
is related to acoustic trauma experienced in service and that 
he has residuals of his in-service malaria.

Regulations provide that a CUE motion must set forth clearly 
and specifically the alleged clear and unmistakable error or 
errors of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error are insufficient to satisfy the 
requirement of the previous sentence.  Motions that fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b) (1999).  Inasmuch as 
the veteran and his representative have alleged that the 
Board failed to consider and apply pertinent facts of record 
when deciding the veteran's claims in February 27, 1998, the 
veteran's CUE claim may not be denied based on a failure to 
provide specific allegations of fact or law in the Board's 
February 27, 1998 decision.  

The question is whether the Board's February 27, 1998 
decision is clearly and unmistakably erroneous.  In its 
decision, the Board cited 38 U.S.C.A. § 5108 (West 1991), 38 
C.F.R. § 3.156 (1997), and Colvin v. Derwinski, 1 Vet.App. 
171 (1991), all of which were in effect at the time of the 
decision.  In addition, it discussed all relevant procedural 
and medical facts and lay statements of record.  For 
instance, it noted that the RO had previously denied the 
veteran's claims in November 1989 on the basis that neither 
hearing loss nor malaria was shown in service.  It noted the 
evidence that the RO considered in initially denying the 
veteran's claims and then discussed the evidence that the 
veteran had submitted since his claims were initially denied.  
It described the evidence as private outpatient treatment 
records, including audiograms, dated as early as 1956, VA 
audiograms dated July 1988 and May 1995, a VA Auditory 
Brainstem Response Report dated June 1995, a transcript of 
the veteran's hearing testimony presented in July 1994 and 
statements by and on behalf of the veteran.  

The Board found that the evidence submitted since 1989 was 
new.  It then evaluated and weighed it and determined that 
hearing loss was first shown in September 1971, many years 
after discharge, and that there was no clinical evidence of 
malaria on file.  The Board concluded that the evidence was 
not material because it did not include competent medical 
evidence linking the veteran's defective hearing to his 
military service or establishing that the veteran had malaria 
during or subsequent to service. 

Contrary to the assertions of the veteran and his 
representative, the Board considered all of the pertinent 
facts of record, including those noted by the veteran and his 
representative as having been ignored.  In its February 27, 
1998 decision, the Board acknowledged the veteran's 
assertions that he experienced acoustic trauma and had 
several episodes of malaria in service.  It also noted that 
service medical records showed in-service ear problems, but 
not hearing loss, secondary to complaints of noise and 
pressure from radio headphones.  The Board simply weighed 
these assertions with the medical evidence of record and 
determined that the latter did not confirm that hearing loss 
and malaria were incurred in service.  

Moreover, there is no evidence that the correct facts, as 
they were known at the time, were not before the Board on 
February 27, 1998, or that the Board incorrectly applied the 
law and regulations in effect on that date.  Subsequent to 
the Board's February 27, 1998 decision, the Court issued a 
decision that altered the standard for determining whether 
new and material evidence has been submitted to reopen a 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
However, on February 27, 1998, this holding was not law.  As 
noted previously, CUE does not exist when a statute or 
regulation is correctly applied, and then subsequent to the 
Board decision challenged, the interpretation of the statute 
or regulation is changed.  38 C.F.R. § 20.1403(e).  

The Board acknowledges the assertions of the veteran and his 
representative.  However, a mere misinterpretation of facts 
does not constitute CUE, Thompson v. Derwinski, 1 Vet.App. at 
253, nor does a disagreement as to how information was 
weighed and evaluated.  38 C.F.R. § 20.1403(d).  In the 
absence of the kind of error of fact or law which would 
compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the Board's February 27, 1998 
decision.  The veteran's motion for revision of that decision 
must, therefore, be denied. 


ORDER

In the absence of clear and unmistakable error in the 
February 27, 1998 Board decision denying the reopening of the 
claims of entitlement to service connection for defective 
hearing and residuals of malaria, the motion for revision of 
that decision is denied. 



		
	WARREN W. RICE, JR.
Member, Board of Veterans' Appeals


 


